JUSTICE GOLDENHERSH, dissenting: The circuit court’s order confirming the Commission’s decision should be reversed. The issue of first impression before this court is whether a citizen who was injured while performing jury duty is an employee of the county for purposes of the Workers’ Compensation Act. While the majority of foreign cases deny workers’ compensation coverage to jurors who are injured while serving jury duty, these cases are not controlling and, unlike my colleagues, I do not find them to be persuasive authority. The better approach is the minority view, which holds that jurors are within the purview of workers’ compensation coverage. For example, Yount v. Boundary County, 118 Idaho 307, 796 P.2d 516 (1990), adopted the minority approach. The Yount court relied on the fact that the Idaho workers’ compensation act does not specifically exclude jurors and inferred from this that the legislature simply failed to consider whether jurors should be considered eligible for compensation benefits if injured while serving on a jury. Yount, 118 Idaho at 315, 796 P.2d at 524. Likewise, our own statute does not specifically exclude jurors and defines an employee in broad terms. Section 1(b)(1) of the Act defines an “employee” as “[ejvery person in the service of the State.” 820 ILCS 305/l(b)(l) (West 1992). I cannot fathom how a juror does not fall into this category. A special concurrence in Yount pointed out that “[t]he tremendous responsibility thrust upon jurors as a result of such public service qualifies them as public officials of the highest order and no less important to the success of the judicial system than are the judges, clerks, bailiffs, court reporters, and other full time employees of the state or county.” Yount, 118 Idaho at 318, 796 P.2d at 527 (Towles, J., concurring). Those called for jury service deserve to be treated better than claimant was here. The facts of this case are not in dispute. Claimant was part of a group of potential jurors who were being escorted by Will County court personnel to a jury holding area. While on a stairway, claimant lost her footing and injured her ankle. Claimant suffered an oblique fracture of the fibula. Even after treatment, claimant suffers lingering effects, including swelling and discomfort. An independent medical examiner found a causal connection between claimant’s fall on the stairwell and her condition of ill-being. Under these circumstances, claimant was an employee of the county for purposes of the Workers’ Compensation Act.